 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    D’ANGELO L. ROGERS,                               No. 2:19-cv-01656 MCE AC P
12                       Petitioner,
13           v.                                         ORDER
14    DAVID BAUGHMAN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 19, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. ECF No. 20. Neither

23   party has filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27   ////

28   ////
                                                       1
 1            1. The findings and recommendations filed December 19, 2019, are adopted in full.

 2            2. This action is dismissed without prejudice for failure to prosecute, see Fed. R. Civ. P.

 3   41(b).

 4            IT IS SO ORDERED.

 5   Dated: February 4, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
